DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment submitted on December 13, 2021. Claims 1-35 are pending for examination.  Claims 1, 18, and 35 are independent claims.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed 8/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information lined through in the IDS has not been considered.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Judy R. Naamat (Registration No. 39,311) on June 15, 2022.
The specification has been amended as follows (paragraph numbers are from originally filed specification of 8/11/2021).

Please amend paragraph [0030] as follows:
[0030] Existing systems facilitate high availability features and functionality through the ‎utilization of specialized 1:1 physical, redundant failover configurations using identical [[of]] ‎or nearly identical hardware. This type of 1: 1 physical, redundant failover configuration ‎is both expensive and difficult to scale effectively and efficiently. Further, the existing ‎systems that use this 1: 1 failover configuration typically require extended longevity of ‎decades of runtime before replacements are done. Accordingly, 1: 1 physical, redundant ‎failover configurations involve significant engineering challenges to support old hardware ‎modules with outdated components as various components encounter an end of life ‎hardware failure and need physical replacement. This is further complicated as existing ‎systems typically require formal hardware/software System definitions which require ‎engineering effort to adjust whenever a plant is expanded to increase production.‎

Please amend paragraph [0085] as follows:
[0085] FIG. 1C2 is a block diagram illustrating an example of a BCHA system 100 ‎implementing an M:N working configuration architecture in accordance with some ‎embodiments of the disclosed technology. BCHA applications ("BCHA App X") can be ‎distributed across multiple computing resources 105A3-105E3. One or more BCHA ‎applications (‎BCHA reliability engine module 120. Additional improvements in efficiency and system ‎efficacy are also achieved by implementing a BCHA data services module 130. ‎Depending on the particular implementation, data storage services may be distributed or ‎centralized. For the purposes of this discussion, the BCHA data services are illustrated ‎as a central data store that each of the computing resources connect with and provide ‎BCHA computing resource, BCHA application, as well as BCHA work item configuration ‎data, status data, output data and other related BCHA system operational data ‎parameters. As used herein, provisioning is the capability to install and activate a ‎computing resource on a hardware starting point instance, as well as, an initiate a BCHA ‎application and/or BCHA work item on a particular BCHA computing resource.

Please amend paragraph [0092] as follows:
‎[0092] In some embodiments of the disclosed technology, some BCHA applications can ‎be critical while others can be noncritical. The noncritical BCHA applications can be ‎given lower priority for failover in some instances. For example, in the BCHA system ‎‎100, BCHA App E may be a noncritical control application, and in order to maintain ‎availability of the overall system, [[bcApp BHCA]] BCHA App E may be suspended not be ‎restarted on another resource if processing availability does not exist. When BCHA ‎processing availability does exist for example, on BCHA computing resource 105A, the ‎noncritical BCHA application App E can be provisioned thereon and restarted/or pick up ‎in the middle of processing by accessing the last viable date state from BCHA data ‎services module 130.

The application claims 1, 12, 17-18, 29, and 34-35 have been amended as follows:

1.  (Currently Amended) A system for dynamically load-balancing at least one redistribution element across a group of computing resources that facilitate at least an aspect of an Industrial Execution Process structured in an M:N working configuration comprising: 
the system configured to: 
access from a data store M:N working configuration component operational data, capabilities or characteristics associated with the M:N working configuration, wherein the data store is a central data store or a distributed data store that is independent from local storage at [[the]] a respective computing resource within the group of computing resources and accessible to the respective computing resource within the group of computing resources; 
identify a load-balancing opportunity to trigger redistribution of at least one redistribution element to a redistribution target selected from a redistribution target pool defined by remaining M computing resource components associated with the M:N computing resource working configuration; 
select at least one redistribution target for redeployment of the at least one redistribution element selected from the target redistribution pool; 
redeploy the at least one redistribution element to the at least one selected redistribution target; and 
determine redeployment of the at least one redistribution element to the at least one selected redistribution target to be a viable redeployment; and
execute the Industrial Execution Process utilizing the at least one redistribution element at the selected redistribution target. 

12. (Currently Amended) The system of claim 9, further comprising generating a supplemental M:N working configuration component request indicates [[the]] a minimal supplement component requirements necessary to transition back to a viable M:N working configuration. 

17. (Currently Amended) The system of claim 3, further comprising: activating redistributed elements along with corresponding application or work item operational data stored in a data services module at or near [[the]] a time of the computing resource failure. 

18.  (Currently Amended) A method for dynamically load-balancing at least one redistribution element across a group of computing resources [[that]] that facilitate at least an aspect of an Industrial Execution Process structured in an M:N working configuration comprising:
accessing from a data  store M:N working configuration component operational data, capabilities or characteristics associated with the M:N working configuration, wherein the data store is a central data store or a distributed data store that is independent from local storage at [[the]] a respective computing resource within the group of computing resources and accessible to the respective computing resource within the group of computing resources; 
identifying a load-balancing opportunity to trigger redistribution of at least one redistribution element to a redistribution target selected from a redistribution target pool defined by remaining M computing resource components associated with the M:N computing resource working configuration; 
selecting at least one redistribution target for redeployment of the at least one redistribution element selected from the target redistribution pool; 
redeploying the at least one redistribution element to the at least one selected redistribution target;
determining redeployment of the at least one redistribution element to the at least one selected redistribution target to be a viable redeployment; and
executing the Industrial Execution Process utilizing the at least one redistribution element at the selected redistribution target. 

29. (Currently Amended) The method of claim 26, further comprising generating a supplemental M:N working configuration component request indicates [[the]] a minimal supplement component requirements necessary to transition back to a viable M:N working configuration. 

34. (Currently Amended) The method of claim 20, further comprising: activating redistributed elements along with corresponding application or work item operational data stored in a data services module at or near [[the]] a time of the computing resource failure. 

35.  (Currently Amended) A non-transitory computer readable medium storing sequences of computer- executable instructions for dynamically load-balancing at least one redistribution element across a group of computing resources that facilitate at least an aspect of an Industrial Execution Process structured in an M:N working configuration, the sequences of computer-executable instructions including instructions that instruct at least one processor to:
access from a data store M:N working configuration component operational data, capabilities or characteristics associated with the M:N working configuration, wherein the data store is a central data store or a distributed data store that is independent from local storage at [[the]] a respective computing resource within the group of computing resources and accessible to the respective computing resource within the group of computing resources; 
identify a load-balancing opportunity to trigger redistribution of at least one redistribution element to a redistribution target selected from a redistribution target pool defined by remaining M computing resource components associated with the M:N computing resource working configuration; 
select at least one redistribution target for redeployment of the at least one redistribution element selected from the target redistribution pool; 
redeploy the at least one redistribution element to the at least one selected redistribution target;
determine redeployment of the at least one redistribution element to the at least one selected redistribution target to be a viable redeployment; and
execute the Industrial Execution Process utilizing the at least one redistribution element at the selected redistribution target. 

	Allowable Subject Matter
Claims 1-35 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 18, and 35, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A system for dynamically load-balancing at least one redistribution element across a group of computing resources that facilitate at least an aspect of an Industrial Execution Process structured in an M:N working configuration comprising: 
the system configured to: 
access from a data store M:N working configuration component operational data, capabilities or characteristics associated with the M:N working configuration, wherein the data store is a central data store or a distributed data store that is independent from local storage at a respective computing resource within the group of computing resources and accessible to the respective computing resource within the group of computing resources; 
identify a load-balancing opportunity to trigger redistribution of at least one redistribution element to a redistribution target selected from a redistribution target pool defined by remaining M computing resource components associated with the M:N computing resource working configuration; 
select at least one redistribution target for redeployment of the at least one redistribution element selected from the target redistribution pool; 
redeploy the at least one redistribution element to the at least one selected redistribution target; and 
determine redeployment of the at least one redistribution element to the at least one selected redistribution target to be a viable redeployment; and
execute the Industrial Execution Process utilizing the at least one redistribution element at the selected redistribution target. 

18.  A method for dynamically load-balancing at least one redistribution element across a group of computing resources that facilitate at least an aspect of an Industrial Execution Process structured in an M:N working configuration comprising:
accessing from a data  store M:N working configuration component operational data, capabilities or characteristics associated with the M:N working configuration, wherein the data store is a central data store or a distributed data store that is independent from local storage at a respective computing resource within the group of computing resources and accessible to the respective computing resource within the group of computing resources; 
identifying a load-balancing opportunity to trigger redistribution of at least one redistribution element to a redistribution target selected from a redistribution target pool defined by remaining M computing resource components associated with the M:N computing resource working configuration; 
selecting at least one redistribution target for redeployment of the at least one redistribution element selected from the target redistribution pool; 
redeploying the at least one redistribution element to the at least one selected redistribution target;
determining redeployment of the at least one redistribution element to the at least one selected redistribution target to be a viable redeployment; and
executing the Industrial Execution Process utilizing the at least one redistribution element at the selected redistribution target. 

35.  A non-transitory computer readable medium storing sequences of computer- executable instructions for dynamically load-balancing at least one redistribution element across a group of computing resources that facilitate at least an aspect of an Industrial Execution Process structured in an M:N working configuration, the sequences of computer-executable instructions including instructions that instruct at least one processor to:
access from a data store M:N working configuration component operational data, capabilities or characteristics associated with the M:N working configuration, wherein the data store is a central data store or a distributed data store that is independent from local storage at a respective computing resource within the group of computing resources and accessible to the respective computing resource within the group of computing resources; 
identify a load-balancing opportunity to trigger redistribution of at least one redistribution element to a redistribution target selected from a redistribution target pool defined by remaining M computing resource components associated with the M:N computing resource working configuration; 
select at least one redistribution target for redeployment of the at least one redistribution element selected from the target redistribution pool; 
redeploy the at least one redistribution element to the at least one selected redistribution target;
determine redeployment of the at least one redistribution element to the at least one selected redistribution target to be a viable redeployment; and
execute the Industrial Execution Process utilizing the at least one redistribution element at the selected redistribution target.

The elements of independent Claims 1, 18, and 35 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Liu (U.S. Patent No. 9,575,854 B1) teaches preventing cascading failures of clusters in a large-scale distributed system. An example method begins with determining the current system conditions including the state and capacity of each cluster in the system. Given the current system conditions, the maximum number of entities that can be served by the system may be determined. The determined maximum number of entities are then served. In the event of a cluster failure, a determination is made as to whether the entire load from a cluster can be failed over by the system without creating cascading failures. Responsive to determining that the entire load from a cluster cannot be failed over by the system without creating cascading failures, a partial amount of cluster load is identified to failover in the event of cluster failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114